TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00417-CR


Christy Jo Franks, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY

NO. 2C05-03778, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on September 20, 2006.  On that
date, the court reporter informed the Court that the record would be completed by November 10. 
The reporter later asked for an additional fifteen days.  The record has not been received.
The court reporter for the Bell County Court at Law No. 2, Ms. Valerie Dees, is
ordered to file the reporter's record no later than January 19, 2007.  See Tex. R. App. P. 37.3(a)(2).
It is ordered December 13, 2006.


Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish